DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on April 12, 2021, for the application with serial number 16/223,901.

Claims 1, 7, and 13 are amended.
Claims 1-20 are pending.
Interview
The Examiner acknowledges the interview conducted on April 2, 2021, in which the subject matter eligibility of the claims and prior art rejection were discussed.  
Response to Remarks
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the present claims do not provide a business solution to a business problem.  The Examiner respectfully disagrees.  The present claims involve optimizing a cost structure for buying energy and applying the solution using a generic controller.  No technical improvement to an equipment controller is recited in the claims.  In fact, the Applicant agrees that the claims recite the control of the equipment so that “resource costs are optimized.”  See Remarks p. 9.  No special purpose hardware is recited in the claims; contrary to the Applicant’s assertions.  
The Applicant further submits that the claims cannot be fairly characterized as mere instructions to apply an exception using a generic computer.  In response, the Examiner submits that the claims have not been characterized in that fashion.  All additional elements of the claims have been considered, and many of them include hardware for providing a field of use of the invention.  
The Applicant additionally submits that the controlling steps of the claims cannot be fairly characterized as post-solution activity.  In response, the Examiner points out that the claims have not been characterized in that fashion in the rejection below.  However, the step of controlling does amount to applying the result using generic hardware.  The controller merely provides a field of use and/or technological environment for implementing a cost optimization solution that is determined in the body of the claims.  Therefore, the controller, and its actions to control equipment, merely amount to a field of use and/or technological environment for implementing the abstract idea.  The abstract idea of optimizing a cost function is generally linked to a generic controller for implementation.  See MPEP §2106.05(h).  
The Applicant further contends that the additional element provide a practical application or significantly more because they provide more than generally linking the abstract idea to a technical environment.  See Remarks p. 10.  Again, the Applicant submits that the practical application lies in a technical solution to a technical problem.  Again, the Examiner is not persuaded by this argument.  The claims provide a business solution – cost optimization – to a business problem – cost.  The controller is generically claimed, and no special purpose hardware is recited in the claims.  The steps of using the controller to store, generate, or consume energy merely provides a technological environment because that is what a generic energy controller does – provide an instruction to generate, store, or control the use of energy.  Merely stating what a generic energy controller does provides no practical application, nor does it amount to significantly more than an abstract idea.  
The rejection of the claims for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1 and 7 as being obvious over Haji-Valizadeh in view of Budike, contending that the cited prior art does not involve mathematical formulations with terms.  See Remarks p. 13.  In response, the Examiner submits that a block and rate structure inherently involves an equation with terms.  This is evidenced by the cited prior art.  See Budike ¶[0071]-[0073]; teaching that a block and index rate structure is a combination of block and index.  Therefore, there are terms for block and index.  The inherency of a formula with multiple terms is also evidenced by the Applicant’s specification.  See ¶[0127]-[0128]; defining block and index pricing as a scheme with a fixed price and index pricing at an hourly rate.  The two terms implicit in the definition are the fixed price and the index price.  This is inherent in block and index pricing, which is a term of art.  
The Applicant further submits that Budike does not teach a cost function.  In response, the Examiner submits that block and index pricing is a cost function, as explained above.  Moreover, Budike is not mapped to this limitation; Haji-Valizadeh is.  
The Applicant further traverses the rejection of claims 1 and 7, contending that the claims only deal with two suppliers, while the prior art only deals with one supplier.  In response, the Examiner points out that this is a non-functional distinction.  Moreover, Budike teaches multiple suppliers.  See ¶[0004] and [0012]-[0014].  Of course, any number of energy suppliers could be used, and the results would not be any different – energy would be purchased.  The source of energy does not functionally alter the claims.  
The Applicant additionally traverses the rejection of claim 13 as being obvious over Haji-Valizadeh in view of Budike, Rueda, and Bessembinder.  According to the Applicant, the claimed hedge ratio is different from the hedge ratio of Bessembinder because it relates to block and index pricing.  See Remarks p. 16.  In response, the Examiner submits that no distinction is apparent in the claims.  The Applicant does not point to any particular functional distinction, and the Examiner does not find one.  A hedge ratio is used to reduce risk in futures contracts.  See   https://www.investopedia.com/terms/h/hedgeratio.asp.  The hedge percentage taught by Rueda and Bessembinder could apply to any contract decision involving a resource.  The claims do not provide any details regarding the equation that distinguish from the cited prior art.  The Applicant submits that Rueda’s hedge percentages are inputs, not decision variables.  See Remarks p. 17.  In response, The Examiner submits that there is no patentable, functional distinction between inputs and decision variables.  They are equivalents.  
The rejection of the claims as being obvious over the cited prior art are updated and maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to optimizing a cost function (as evidenced by exemplary claim 1; “optimize the cost function”), an abstract idea.  Mathematical concepts are ineligible abstract ideas, including mathematical relationships, mathematical formulas or equations, mathematical calculations.  See MPEP §2106.04(a)(2)[I].  The limitations of exemplary claim 1 include:  “obtain a cost function;” and “optimize the cost function.”  The steps are data manipulation steps for optimizing a cost function subject to constraints and variables that, when considered alone and in combination, are part of the abstract idea of optimizing a cost function.  The dependent claims further recite steps for data input (see claims 6 and 12), data manipulation (see claims 2-5, 8-11; and 14-29), and data reporting (see claim 20) that are part of the abstract idea of optimizing a cost function.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a mathematical concept which includes a formula and/or calculation.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of independent claim 1 include a “building energy system” with “equipment operable to consume, store, or generate resources;” “a utility connection configured to obtain . . . a first resource;” and “a controller” that is used to control the equipment to store, generate or consume the resources using the optimization values.  However, these elements merely provide a technological environment for practicing the invention.  The judicial exception – the abstract idea of optimizing a cost function – is merely linked to a generic building energy system with a generic controller.  See MPEP §2106.05(h).  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  The present claims merely recite the optimization of energy costs based on constraints and variables over time, rather than covering a particular solution or a particular way of achieving the optimized result.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims do not apply the judicial exception with a particular machine; a building energy system with equipment and a controller is recited.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  .  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0130093 A1 to Haji-Valizadeh (hereinafter ‘HAJI-VALIZADEH’) in view of US 2006/0155423 A1 to Budike, Jr. (hereinafter ‘BUDIKE’).

Claim 1 (Currently Amended)
HAJI-VALIZADEH discloses a building energy system comprising: equipment operable to consume, store, or generate one or more resources (see abstract; a pump and a storage facility); and
a utility connection configured to obtain, from a utility provider, a first resource of the one or more resources (see ¶[0029]; electric power from an electric utility provider can be used to drive the pumps)
HAJI-VALIZADEH does not specifically disclose, but BUDIKE discloses, subject to a load-following-block rate structure (see abstract and ¶[0016], [0047], and [0070]-[0073] & Fig. 4; reduce electricity procurement costs and output price breakdowns and the like based on various acquisition options, including block and index).
HAJI-VALIZADEH further discloses and provide the first resource to the equipment (see again ¶[0029]; electric power from an electric utility provider can be used to drive the pumps); and 
a controller (see ¶[0159]; operate a pump at the best efficiency point with a PID controller) configured to: obtain a cost function that comprises a total cost of purchasing the first resource from the utility provider at each of a plurality of time steps of an optimization period (see ¶[0094]; a cost function for utility cost of pumping water over time).
HAJI-VALIZADEH does not specifically disclose, but BUDIKE discloses, the cost function comprising a first term representing a load-following-block of the first resource (see ¶[0047] and [0071]-[0073]; determine the least cost route of power of the wholesale market vs. the energy supplier’s price, including block and index.  Block means purchase at the retail rate.  Block & index is a combination of block pricing and index pricing).
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BUDIKE discloses an automated energy management system for energy rate reduction that includes the least cost route of power, including block and index pricing.  It would have been obvious for one of ordinary skill in the art at the time of invention to include block and index pricing as taught by BUDIKE in the system executing the method of HAJI-VALIZADEH with the motivation to consider variable and fixed costs associated with the system (see HAJI-VALIZADEH ¶[0032]).
HAJI-VALIZADEH further discloses from the utility provider as being sourced from a first supplier at a fixed rate and further comprising a second term representing a remainder of the first resource from the utility provider as being sourced from a second supplier at a variable rate (see ¶[0032]; account for electric utility rate variations, and any other variable or fixed costs associated with the system); 
optimize the cost function subject to one or more constraints (see ¶[0001]; optimize the use of utility assets to reduce overall operating costs of the utility) to generate values for one or more decision variables that indicate amounts of the one or more resources (see abstract and ¶[0014], [0032]-[0033], [0037], and [0070]; a schedule to account for electric utility rate variations to meet consumption demands and satisfy operating constraints.  See also ¶[0092]; , to store, generate, or consume at each of the plurality of time steps of the optimization period (see ¶[0006]; a day divided into time periods); and 
control the equipment to store, generate, or consume, at the plurality of time steps of the optimization period, the amounts of the one or more resources indicated by the values of the one or more decision variables (see ¶[0158]-[0159]; operate the pump at the best efficiency point using a plus integral plus derivative controller.  The best efficiency point hydraulic power for each pump can be the basis for assigning the flow schedule for the pumps.  See also ¶[0004]-[0005]; the scheduling day is divided into time periods for the pumping schedule).

Claim 7 (Currently Amended)
HAJI-VALIZADEH discloses a method for allocating resources in a building energy system, comprising: operating equipment to consume, store, or generate one or more resources (see abstract; a pump and a storage facility);
receiving a first resource of the one or more resources from a utility provider (see ¶[0029]; electric power from an electric utility provider can be used to drive the pumps).
HAJI-VALIZADEH does not specifically disclose, but BUDIKE discloses, subject to a load-following-block rate structure (see abstract and ¶[0016], [0047], and [0070]-[0073] & Fig. 4; reduce electricity procurement costs and output price breakdowns and the like based on various acquisition options, including block and index).
HAJI-VALIZADEH further discloses providing the first resource to the equipment (see again ¶[0029]; electric power from an electric utility provider can be used to drive the pumps); 
allocating the one or more resources amongst the equipment by: obtaining a cost function  that comprises a total cost of purchasing the first resource from the utility provider at each of a plurality of time steps of an optimization period (see ¶[0094]; a cost function for utility cost of pumping water over time).
HAJI-VALIZADEH does not specifically disclose, but BUDIKE discloses, the cost function comprising a first term representing a load-following-block of the first resource (see ¶[0047] and [0071]-[0073]; determine the least cost route of power of the wholesale market vs. the energy supplier’s price, including block and index.  Block means purchase at the retail rate.  Block & index is a combination of block pricing and index pricing).
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BUDIKE discloses an automated energy management system for energy rate reduction that includes the least cost route of power, including block and index pricing.  It would have been obvious for one of ordinary skill in the art at the time of invention to include block and index pricing as taught by BUDIKE in the system executing the method of HAJI-VALIZADEH with the motivation to consider variable and fixed costs associated with the system (see HAJI-VALIZADEH ¶[0032]).
HAJI-VALIZADEH further discloses from the utility provider as being sourced from a first supplier at a fixed rate, and further comprising representing a remainder of the first resource from the utility provider as sourced from a second supplier at a variable rate (see ¶[0032]; account for electric utility rate variations, and any other variable or fixed costs associated with the system); and 
optimizing the cost function subject to one or more constraints (see ¶[0001]; optimize the use of utility assets to reduce overall operating costs of the utility) to generate values for one or more decision variables that indicate amounts of the one or more resources (see abstract and ¶[0014], [0032]-[0033], [0037], and [0070]; a schedule to account for electric utility rate variations to meet consumption demands and satisfy operating constraints.  See also ¶[0092]; assist in minimizing energy costs in kilowatt-hours), to store, generate, or consume at each of the plurality of time steps of the optimization period (see ¶[0006]; a day divided into time periods); and 
controlling the equipment to store, generate, or consume, at the plurality of time steps of the optimization period, the amounts of the one or more resources indicated by the values of the one or more decision variables at each of the plurality of time steps of the optimization period (see ¶[0158]-[0159]; operate the pump at the best efficiency point using a plus integral plus derivative controller.  The best efficiency point hydraulic power for each pump can be the basis for assigning the flow schedule for the pumps.  See also ¶[0004]-[0005]; the scheduling day is divided into time periods for the pumping schedule).

Claims 2, 3, 6, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0130093 A1 to HAJI-VALIZADEH and US 2006/0155423 A1 to BUDIKE as applied to claim 1 above, and further in view of US 2007/0179855 A1 to Rueda et al. (hereinafter ‘RUEDA’).

Claim 2 (Original)
The combination of HAJI-VALIZADEH  and BUDIKE discloses the building energy system as set forth in Claim 1.
The combination of HAJI-VALIZADEH  and BUDIKE does not explicitly disclose, but RUEDA discloses, wherein the load-following-block is sized as a hedge percentage of a total amount of the first resource obtained from the utility provider (see abstract and Table 4 and ¶[0024]-[0025] and [0031]; optimize an energy purchasing decision with regards to a corporate hedge percentage).
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  RUEDA discloses a system for optimizing energy purchase decisions that includes considering target hedge percentage.  It would have been 

Claim 3 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA discloses the building energy system as set forth in Claim 2.
HAJI-VALIZADEH further discloses wherein the cost function comprises a cost of purchasing the first resource from the utility provider at a given time step of the plurality of time steps as an adjusted rate multiplied by an amount of the first resource obtained from the utility provider at the given time step (see ¶[0005], [0030]-[0032], and [0035]; each time period having an associated utility cost rate for electrical energy).

Claim 6 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA discloses the building energy system as set forth in Claim 2. 
HAJI-VALIZADEH  does not specifically disclose, but RUEDA discloses, wherein the controller is configured to receive the hedge percentage as an input from a user (see abstract, ¶[0003], [0024]-[0025] & [0031]; and Table 4; optimize an energy purchasing decision with regards to a corporate hedge percentage)..
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction for utility assets with static or variable operating costs using a pump schedule based on operational constraints that is input into a controller (see abstract and ¶[0001] & [0158]-[0159].  RUEDA discloses a system for optimizing energy purchase decisions that includes considering target hedge percentage.  It would have been obvious to include the target hedge percentage as taught by RUEDA in the system executing 

Claim 8 (Original)
The combination of HAJI-VALIZADEH  and BUDIKE discloses the method as set forth in Claim 7.
The combination of HAJI-VALIZADEH  and BUDIKE does not explicitly disclose, but RUEDA discloses, wherein the load-following-block is sized as a hedge percentage of a total amount of the first resource obtained from the utility provider (see abstract and Table 4 and ¶[0024]-[0025] and [0031]; optimize an energy purchasing decision with regards to a corporate hedge percentage).
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  RUEDA discloses a system for optimizing energy purchase decisions that includes considering target hedge percentage.  It would have been obvious to include the target hedge percentage as taught by RUEDA in the system executing the method of HAJI-VALIZADEH with the motivation to optimize energy purchasing and lower costs.  

Claim 9 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA discloses the method as set forth in Claim 8.
HAJI-VALIZADEH further discloses wherein the cost function comprises a cost of purchasing the first resource from the utility provider at a given time step of the plurality of time steps as an adjusted rate multiplied by an amount of the first resource obtained from the utility provider at the given time step (see ¶[0005], [0030]-[0032], and [0035]; each time period having an associated utility cost rate for electrical energy).

Claim 12 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA discloses the method as set forth in Claim 8. 
HAJI-VALIZADEH  does not specifically disclose, but RUEDA discloses, comprising receiving the hedge percentage as an input from a user (see abstract, ¶[0003], [0024]-[0025] & [0031]; and Table 4; optimize an energy purchasing decision with regards to a corporate hedge percentage)..
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction for utility assets with static or variable operating costs using a pump schedule based on operational constraints that is input into a controller (see abstract and ¶[0001] & [0158]-[0159].  RUEDA discloses a system for optimizing energy purchase decisions that includes considering target hedge percentage.  It would have been obvious to include the target hedge percentage as taught by RUEDA in the system executing the method of HAJI-VALIZADEH with the motivation to optimize energy purchasing and lower costs.  

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0130093 A1 to HAJI-VALIZADEH, US 2006/0155423 A1 to BUDIKE, and US 2007/0179855 A1 to RUEDA et al. as applied to claims 1-3 above, and further in view of  Energy Market Forces: Friend or Foe [2014] (hereinafter ‘ACCENTURE’).

Claim 4 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA discloses the building energy system as set forth in Claim 3.
wherein the adjusted rate is defined based on the hedge percentage, the fixed rate, and the variable rate for the given time step (see pp. 3-5; a load following hedge strategy, where customers are able to hedge exactly X percent of energy for every hour.  Block and index allows for purchase in blocks and tranches at a fixed price at different points in time.  Some energy should be left open to spot market pricing.  Strategy 2 reports a net average price of 34.44 based on aggregated block and real-time prices paid for Summer 2012).
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BUDIKE discloses an automated energy management system for energy rate reduction that includes the least cost route of power, including block and index pricing.  ACCENTURE discloses a block and index strategy that includes setting a hedge percent in a load-following hedge to simplify purchase decisions for organizations.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the cost structure as taught by ACCENTUTRE in the system executing the method of HAJI-VALIZADEH with the motivation to reduce power costs and hedge risks.

Claim 10 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA discloses the method as set forth in Claim 8.
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA does not specifically disclose, but ACCENTURE discloses, wherein the adjusted rate is defined based on the hedge percentage, the fixed rate, and the variable rate for the given time step (see pp. 3-5; a load following hedge strategy, where customers are able to hedge exactly X percent of energy for every hour.  Block and index allows for purchase in blocks and tranches at a fixed price at different points in time.  Some energy should be left open to spot market pricing.  Strategy 2 .
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BUDIKE discloses an automated energy management system for energy rate reduction that includes the least cost route of power, including block and index pricing.  ACCENTURE discloses a block and index strategy that includes setting a hedge percent in a load-following hedge to simplify purchase decisions for organizations.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the cost structure as taught by ACCENTUTRE in the system executing the method of HAJI-VALIZADEH with the motivation to reduce power costs and hedge risks.

Claims 5, 11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0130093 A1 to HAJI-VALIZADEH, US 2006/0155423 A1 to BUDIKE, and US 2007/0179855 A1 to RUEDA et al. as applied to claims 1 and 2 above, and further in view of H. Bessembinder, M.J. Lemmon Equilibrium pricing and optimal hedging in electricity forward markets The Journal of Finance, 57 (3) (2002), pp. 1347-1382 (hereinafter ‘BESSEMBINDER’).

Claim 5 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA discloses the building energy system as set forth in Claim 2.
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA does not specifically disclose, but BESSEMBINDER discloses, wherein the controller is configured to: determine an optimal hedge percentage, the optimal hedge percentage minimizing the total cost of purchasing the first resource from the utility provider over a given time period; and select the hedge percentage as equal to the optimal hedge percentage (see p. 1361-1363 and Figs. 3-4; optimal forward positions and optimal forward hedging ratio).  
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BESSEMBINDER discloses optimal hedging based on an optimal hedging ratio in a model that uses future spot prices.  It would have been obvious to calculate the optimal hedging ratio as taught by BESSEMBINDER in the system executing the method of HAJI-VALIZADEH with the motivation to optimize costs.

Claim 11 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA discloses the method as set forth in Claim 8.
The combination of HAJI-VALIZADEH, BUDIKE, and RUEDA does not specifically disclose, but BESSEMBINDER discloses, comprising determining an optimal hedge percentage, the optimal hedge percentage minimizing the total cost of purchasing the first resource from the utility provider over a given time period; and selecting the hedge percentage as equal to the optimal hedge percentage (see p. 1361-1363 and Figs. 3-4; optimal forward positions and optimal forward hedging ratio).  
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BESSEMBINDER discloses optimal hedging based on an optimal hedging ratio in a model that uses future spot prices.  It would have been obvious to calculate the optimal hedging ratio as taught by BESSEMBINDER in the system executing the method of HAJI-VALIZADEH with the motivation to optimize costs.

Claim 13 (Currently Amended)
HAJI-VALIZADEH discloses a method for determining a participation strategy for a load-following-block rate structure and controlling equipment in accordance with the participation strategy, comprising: operating the equipment to consume, store, or generate one or more resources (see abstract; a pump and a storage facility); 
receiving a first resource of the one or more resources from a utility provider (see ¶[0029]; electric power from an electric utility provider can be used to drive the pumps)
HAJI-VALIZADEH does not specifically disclose, but BUDIKE discloses, subject to a load-following-block rate structure (see abstract and ¶[0016], [0047], and [0070]-[0073] & Fig. 4; reduce electricity procurement costs and output price breakdowns and the like based on various acquisition options, including block and index).
HAJI-VALIZADEH further discloses obtaining a cost function (see ¶[0094]; a cost function for utility cost of pumping water over time).
HAJI-VALIZADEH does not specifically disclose, but RUEDA discloses,  comprising a hedge percentage for the load-following block rate structure as a decision variable (see abstract and Table 4 and ¶[0024]-[0025] and [0031]; optimize an energy purchasing decision with regards to a corporate hedge percentage).
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BUDIKE discloses an automated energy management system for energy rate reduction that includes the least cost route of power, including block and index pricing.  It would have been obvious for one of ordinary skill in the art at the time of invention to include block and index pricing as taught by BUDIKE in the system executing the method of HAJI-VALIZADEH with the motivation to consider variable and fixed costs associated with the system (see HAJI-VALIZADEH ¶[0032]).
HAJI-VALIZADEH further discloses the cost function comprising the cost of receiving the first resource over a time period (see ¶[0094]; a cost function for utility cost of pumping water over time). 
HAJI-VALIZADEH does not specifically disclose, but BESSEMBINDER discloses, determining a recommended hedge percentage for the load-following-block-rate structure that minimizes a predicted cost of operating the equipment over the time period based on the cost function (see p. 1361-1363 and Figs. 3-4; optimal forward positions and optimal forward hedging ratio).  
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BESSEMBINDER discloses optimal hedging based on an optimal hedging ratio in a model that uses future spot prices.  It would have been obvious to calculate the optimal hedging ratio as taught by BESSEMBINDER in the system executing the method of HAJI-VALIZADEH with the motivation to optimize costs.
HAJI-VALIZADEH further discloses generating control decisions for the equipment (see ¶[0159]; operate a pump at the best efficiency point with a PID controller) based on the recommended hedge percentage (see ¶[0094]; a cost function for utility cost of pumping water over time).
HAJI-VALIZADEH  does not specifically disclose, but RUEDA discloses, controlling the equipment with the control decisions to consume a total amount of at least one of energy or power from the utility provider, wherein the recommended hedge percentage of the total amount is priced at a fixed rate and a remainder of the total amount is priced at a variable rate (see abstract, ¶[0003], [0024]-[0025] & [0031]; and Table 4; optimize an energy purchasing decision with regards to a corporate hedge percentage)..
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction for utility assets with static or variable operating costs using a pump schedule based on operational constraints that is input into a controller (see abstract and ¶[0001] & [0158]-[0159].  RUEDA discloses a system for optimizing energy purchase decisions that includes considering target hedge percentage.  It would have been obvious to include the target hedge percentage as taught by RUEDA in the system executing the method of HAJI-VALIZADEH with the motivation to optimize energy purchasing and lower costs.  

Claim 14 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, RUEDA, and BESSEMBINDER discloses the method as set forth in claim 13.
HAJI-VALIZADEH further discloses wherein the cost function comprises the cost of operating the equipment over the time period by providing a simulation of the cost over the time period (see ¶[0094]; a cost function for utility cost of pumping water over time).

Claim 15 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, RUEDA, and BESSEMBINDER discloses the method as set forth in claim 13.
HAJI-VALIZADEH does not specifically disclose, but BESSEMBINDER discloses, wherein selecting the recommended hedge percentage based on the total costs comprises: selecting a plurality of hedge percentages (see p. 1352 and Fig. 5; optimal hedge ratios based on demand.  A production cost function is include in equation 1); 
evaluating the cost function for each hedge percentage to determine a simulated cost for each hedge percentage (see p. 1363-1365; optimal hedge ratios.  See also p. 1353; cost parameters as a consideration); 
fitting a model to the simulated costs (see again p. 1353; cost parameters; 
determining the hedge percentage that minimizes the predicted total cost by minimizing the model with respect to the hedge percentage (see pp. 1349 and 1368; minimize cost of meeting demand while maintaining reliability suing a cost-of-carry pricing model.  See also p. 1352; a cost function as Eq. 1); and 
selecting the recommended hedge percentage as the hedge percentage that minimizes the predicted total cost (see title and abstract; an optimal hedge ratio).


Claim 17 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, RUEDA, and BESSEMBINDER discloses the method as set forth in claim 13.
HAJI-VALIZADEH does not specifically disclose, but BESSEMBINDER  discloses, comprising generating a plurality of scenarios of possible loads and possible index rates for the time period; wherein the recommended hedge percentage minimizes the cost of operating the equipment for the time period over all of the plurality of scenarios (see abstract and p. 1361-1363 and Figs. 3-4; optimal forward positions and optimal forward hedging ratio based on demand.  See also p. 1376; consider average bias in forward power prices).  
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BESSEMBINDER discloses optimal hedging based on an optimal hedging ratio in a model that uses future spot prices.  It would have been obvious to calculate the optimal hedging ratio as taught by BESSEMBINDER in the system executing the method of HAJI-VALIZADEH with the motivation to optimize costs.

Claim 18 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, RUEDA, and BESSEMBINDER discloses the method as set forth in claim 17.
HAJI-VALIZADEH does not specifically disclose, but BESSEMBINDER  discloses, wherein generating the plurality of possible loads and possible index rates for the time period comprises: storing a history of past scenarios comprising actual values for historical loads and historical index rates (see p. 1369 and Fig. 7; data from 1997-2000 to model demand and spot prices); and at least one of 
sampling the possible loads and possible index rates from the history of past scenarios (see p. 1367; a small sample of realized spot prices); or
generating an estimated distribution based on the history of past scenarios and sampling the possible loads and possible index rates from the estimated distribution (see abstract and p. 1358; power price distribution of wholesale spot prices).
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BESSEMBINDER discloses optimal hedging based on an optimal hedging ratio in a model that uses future spot prices determined based on samples of realized prices.  It would have been obvious to use the sampling as taught by BESSEMBINDER in the system executing the method of HAJI-VALIZADEH with the motivation to optimize costs.

Claim 19 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, RUEDA, and BESSEMBINDER discloses the method as set forth in claim 17.
HAJI-VALIZADEH does not specifically disclose, but BESSEMBINDER  discloses, wherein generating the plurality of possible loads and possible index rates for the time period comprises: receiving user input defining user-defined loads and user-defined index rates for several scenarios (see pp. 1348 & 1372 and Fig. 1; a sample distribution of loads from 1997-2000 and corresponding prices); and at least one of 
sampling the possible loads and possible index rates from the user-defined loads and user-defined rates (see again pp. 1348 & 1372 and Fig. 1; a sample distribution of loads from 1997-2000 and corresponding prices);; or 
generating an estimated distribution based on the user-defined loads and user-defined index rate and sampling the possible loads and possible index rates from the estimated distribution (see p. 1368; obtain estimates of expected spot prices).
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BESSEMBINDER discloses optimal hedging based on an optimal hedging ratio in a model that uses future spot prices determined based on samples of realized prices.  It would have been obvious to use the sampling as taught by BESSEMBINDER in the system executing the method of HAJI-VALIZADEH with the motivation to optimize costs.

Claim 20 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, RUEDA, and BESSEMBINDER discloses the method as set forth in claim 13.
HAJI-VALIZADEH does not explicitly disclose, but BUDIKE discloses, comprising providing the recommended hedge percentage to a user via a graphical user interface (see ¶[0070]; output data can be displayed in numerous formats utilizing any number of user interfaces).
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction.  BUDIKE discloses an automated energy management system for energy rate reduction that outputs block and index pricing options.  It would have been obvious to provide outputs on a display as taught by BUDIKE in the system executing the method of HAJI-VALIZADEH with the motivation to report output data. 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0130093 A1 to HAJI-VALIZADEH, US 2006/0155423 A1 to BUDIKE, US 2007/0179855  as applied to claims 13 and 15 above, and further in view of US 2016/0379319 A1 to Drees et al. (hereinafter ‘DREES’).

Claim 16 (Original)
The combination of HAJI-VALIZADEH, BUDIKE, RUEDA, and BESSEMBINDER discloses the method as set forth in claim 15.
The combination of HAJI-VALIZADEH, BUDIKE, RUEDA, and BESSEMBINDER does not explicitly disclose, but DREES discloses, wherein minimizing the model with respect to the hedge percentage comprises performing at least one of gradient descent, a golden section search, a Fibonacci search, or Newton's method (see ¶[0094]; an optimization scheme that includes a gradient descent algorithm).
HAJI-VALIZADEH discloses a utility management system and method that includes cost optimization with power cost reduction through use of a cost function (see ¶[0094]).  DREES discloses measuring and verifying energy use in a  building that includes optimization using a gradient descent algorithm.  It would have been obvious to include the gradient descent algorithm as taught by DRESS in the system executing the method of HAJI-VALIZADEH with the motivation to optimize costs.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.